Citation Nr: 0833391	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and May 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The veteran had a hearing before 
the Board in July 2007 and the transcript is of record.

The case was brought before the Board in October 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss 
disability is not related to a disease or injury in service; 
bilateral hearing loss was not manifest within 1 year of 
service separation.

2.  The veteran's tinnitus is not related to a disease or 
injury in service.

3.  The veteran's PTSD has been medically attributed to in-
service combat exposure.




CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss 
disability was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 (2007).

3.  The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2003 and November 2004 prior to 
adjudication of his claims.  Those letters advised the 
veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the hearing loss and tinnitus claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded appropriate medical examinations to 
obtain opinions as to whether his hearing loss, tinnitus and 
PTSD can be directly attributed to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the claimant's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable here because the 
earliest evidence of the veteran's hearing loss is 2004, 
nearly four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Initially, the Board notes the veteran's personnel records 
confirm the veteran served in combat missions in Vietnam from 
April 1966 to July 1967.  The veteran's claims are primarily 
based on various events during his combat exposure.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Thus, even accepting 
the veteran's recollections of combat, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

Hearing Loss and Tinnitus

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The veteran alleges his hearing loss and tinnitus is related 
to various combat experiences in Vietnam, to include 
artillery fire and a mine explosion in May 1967.  

The veteran's service medical records are silent as to any 
complaints, treatment or diagnoses of hearing loss or 
tinnitus.  His service entrance and separation examinations, 
moreover, indicate normal hearing thresholds.  However, as 
explained above, noise trauma is consistent with the place 
and circumstances of the veteran's combat service and, 
therefore, in-service noise exposure is presumed.  Cf. 
Collette, 82 F.3d 389.

The crucial inquiry is whether the veteran's current 
bilateral sensorineural hearing loss and tinnitus has been 
medically attributed to in-service noise trauma.  The Board 
concludes it has not.

After service, the first evidence of bilateral sensorineural 
hearing loss is not until 2004, nearly four decades after 
service.  (The Board is statisfied that the veteran meets the 
regulatory standard for a current bilateral hearing loss 
disability.  38 C.F.R. § 3.385.)  At that time, the veteran 
was treated at a VA outpatient treatment center and 
eventually prescribed hearing aids.  His treatment records 
through 2007 indicate periodic audiological check-ups, but 
with no proffered opinion regarding etiology.  Indeed, the 
veteran requested an opinion in June 2007, but the 
audiologist indicated needing to see military records first.  
No such opinion was ever rendered.

The veteran was afforded a VA examination in January 2008.  
The audiologist at the time diagnosed the veteran with 
bilateral sensorineural hearing loss and tinnitus, but could 
not render an opinion with regard to etiology.  Rather, the 
audiologist indicated the veteran's service medical records 
were not indicative of hearing loss or tinnitus, thus she 
could not render an opinion regarding the likelihood of a 
relation to military noise exposure "...without resorting to 
mere speculation."

The examiner's opinion is based on a complete review of the 
C-file and a thorough examination.  The Board finds 
compelling that no medical provider has ever linked the 
veteran's current hearing loss or tinnitus to his military 
service.

The Board has considered the veteran's statements that his 
hearing problems began while in the military.  Service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See 38 C.F.R. 
§3.303(b) (2006).  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his injuries in service to a current disability. The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations that the ringing in his ears and hearing loss 
occurred after the May 1967 mine explosion, no medical 
professional has ever linked his current hearing loss or 
tinnitus to any remote incident of service, to include in-
service noise exposure. 

In light of the medical evidence described above and the 
complete lack of any medical opinion linking the veteran's 
current hearing loss and tinnitus to any incident of service, 
the Board finds that service connection for hearing loss and 
tinnitus are not warranted.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service. 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Post-traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran alleges he currently has PTSD due to various 
combat related experiences in Vietnam.  Specifically, he 
alleges he was riding in a truck in May 1967 when the truck 
hit a mine and exploded.  He also indicates various missions 
where he was exposed to hostile fire.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran's service medical records do not confirm the May 
1967 injury.  Rather, his records indicate he was treated for 
injuries sustained in two motor vehicle accidents in 
September 1967 and December 1968 respectively, which were 
both caused by his own misconduct.  His service medical 
records are also silent as to any complaints, treatment or 
diagnosis of any psychiatric disability. 

The veteran's personnel records confirm the veteran served in 
combat in Vietnam on at least two missions from April 1966 to 
July 1967.  The veteran served as a motor vehicle operator, 
but was not the driver of the truck that exploded in May 
1967.  Currently, there is no documentation confirming the 
veteran was on the truck or injured in the explosion.  There 
is, however, evidence confirming the veteran was in combat 
zones exposed to hostile fire from 1966 to 1967.  

It is noteworthy that the veteran was given numerous 
disciplinary actions during his military service from 1967 to 
1969, subsequent to his Vietnam service.  The veteran, 
however, still received an honorable discharge.  The 
disciplinary actions, moreover, do not negate his combat 
service or experiences therefrom prior to July 1967. 

The crucial inquiry here, then, is whether the veteran 
currently has PTSD due to being exposed to hostile fire in 
Vietnam.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes he does.

VA outpatient treatment records indicate inconsistent 
diagnoses through the years.  In November 2003, the treating 
provider specifically ruled out PTSD diagnosing the veteran 
with depression instead.  One month later, a VA clinical 
psychologist and staff psychiatrist diagnosed the veteran 
with PTSD, major depressive disorder and panic disorder with 
agoraphobia due to combat exposure in Vietnam.  From 2003 to 
2007 VA outpatient treatment records consistently indicate 
the veteran receives regular group therapy for his PTSD.

The veteran was afforded a VA examination in January 2006 to 
ascertain whether he has PTSD and the likely etiology of any 
mental condition found.  The examiner declined diagnosing the 
veteran with PTSD finding the veteran's answers inconsistent 
and description of his symptoms inadequate.  Rather, the 
examiner diagnosed the veteran with a cognitive disorder and 
indicated that prior diagnoses of PTSD found in the VA 
outpatient treatment records were "...based on the veteran's 
unverified accounts.  Veteran should be considered an 
unreliable historian." 

The veteran was afforded another VA examination in April 
2008.  This examiner diagnosed the veteran with PTSD listing 
several different combat related incidents as stressors, to 
include the mine/truck explosion and being under hostile fire 
in Vietnam.  The examiner does not elaborate on the diagnosis 
or reconcile the conflicting evidence.

The veteran, in support of his claim, submitted statements 
from fellow veterans who served in his unit also recollecting 
their missions in Vietnam from 1966 to 1967.  The Board 
concedes the veteran was exposed to combat related 
circumstances in Vietnam, as is detailed in his personnel 
records.  It is not clear whether the veteran was involved in 
the mine/truck explosion.  What is of consequence, however, 
is whether he has a current diagnosis of PTSD related to any 
confirmed in-service stressor.
 
In this case, the veteran has been diagnosed, albeit 
inconsistently, with PTSD due to, at least in part, exposure 
to mortar attacks in Vietnam.  Although his diagnosis is 
questionable, the medical evidence is, at the very least, in 
equipoise.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes service connection is warranted 
for PTSD. 


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


